DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 05/09/2022.  Claims 1-47 are pending; claims 2-8, 17-40, 42, 43, and 47 are withdrawn; and, claims 1, 9-16, 41, and 44-46 are examined below.  The earliest effective filing date of the present application is 09/05/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first data acquisition assembly configured to . . . ” in claim 1.  The generic placeholder is “a first data acquisition assembly” and this “assembly” performs the recited function.  This assembly is not recited with sufficient structure to perform the recited function.  The examiner notes that this limitation does recite “via a mobile device” but the assembly is not tied to the mobile device.  The assembly somehow captures data from the mobile device, such as by camera or the human eye.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner notes that Applicant has elected “Embodiment 1” as shown in Applicant’s originally-filed Specification at at least [0077-121].    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0279185 to Cheng (“Cheng”) in view of U.S. Pat. Pub. No. 2015/0032559 to Sonnendorfer et al. (“Sonnendorfer”).
With regard to claims 1 and 46, Cheng discloses the claimed data capture system for use within a venue, comprising: 
 	a data capture device repository housing a plurality of data capture devices, each of the plurality of data capture devices configured to capture product data via at least one of imaging components or RFID reader components, each of the plurality of data capture devices having a respective housing configured to be handled by an operator as a handheld1 device (see [0006] [0039], where smartcart is a repository for multiple data capture imaging devices, where the cart is a repository for the “plurality of data capture devices” such as “touchscreen computer 13” (imaging device) where input and data capturing are performed through the “touch” sensitive screen, and at least “weight sensor 5” (imaging device), “code-scanning device 9” (imaging device), “monitoring device 8”, “positioning device 12” etc.; see camera imaging device at [0030] “The intelligent shopping cart realizes one-to-one instant reading of the commodity through the code-scanning device without changing the current shopping habits of users, and can further read the barcode information of the pre-purchased commodity through the camera.” (emphasis added).; see [0008] for RFID tag reader; The examiner notes that the system claim only requires that each respective housing of each data capture device be “configured to be handled by an operator.”  This does not mean that they are “handled” it just means that they are configured in such a way that they are configured to be handled, or capable of being handled by a user, such as having something that is touchable. The examiner notes that the touchscreen computer has a housing as shown in Fig. 3 and is configured to be handled by an operator as the name suggests that the user touches at least the screen housing.  The examiner finds that the other data capture devices with respective housing are all “configured to be handled by an operator,” as claimed.  For instance, the weight sensor, or scale, can be “handled” by the user as the user places the item on the scale and touches the scale; The positioning device as shown Fig. 3, 12, is part of the terminal that is directly facing where the user touches, although separate from the touchscreen, and is clearly capable of being handled by the user; the same goes for the monitoring device and code-scanning device); 
 	a first data acquisition assembly configured to capture, via a mobile device associated with a customer, customer data associated with the customer (see [0028], “then realizing user login by inputting the mobile phone number, scanning the personal QR code, or scanning the scan code of WeChat through the touchscreen computer on the intelligent shopping cart;” e.g. where the WeChat code is presented on the user’s mobile device and then scanned); and 
 	a server having at least one hardware processor (see [0012], [0019], [0088]), the server being communicatively coupled to at least one of the data capture device repository and the first data capture module (see [0012], [0014], [0015], [0016], [0019] “and simultaneously sending the commodity information [from the data capture device] to the server wirelessly to retrieve the original information of the corresponding commodity.”), the server being configured to, upon the first data capture module capturing the customer data associated with the customer, associate one of the plurality of data capture devices with at least one of the customer and the customer data associated with the customer, resulting in an associated data capture device (see [0032] “The intelligent shopping cart can further realize the innovative modes of binding membership card, real-name shopping, mobile phone online shopping and supermarket delivery through installation of intelligent APP software, and completely solve the problem of slow payment speed at the current stage through mobile payment.”; [0033]; [0042] where the cart (e.g. repository) is linked with the customer data; [0049]).  
 	Cheng is silent regarding the limitation of, data capture device configured to be operated “in a hand of the operator without any other support structure”; “wherein the data capture device repository is configured to lockingly house each of the plurality of data capture devices, and wherein the data capture device repository is further configured to, responsive to an association of the one or the plurality of data capture devices with the at least one of the customer and the customer data associated with the customer, unlock the associated data capture device for removal of the associated data capture device from the data capture device repository upon a receipt of an unlock signal.”
 	However, while there are several references that teach this limitation, the examiner refers to Sonnendorfer at e.g. [0007] [0038] [0053] [0027], [0043-45], [0047], [0070] to show that it would have been obvious to one of ordinary skill in the device locking art at the time of filing to modify Cheng with the ability have a device that is operable in a hand of the user without any other support (see e.g. [0007] handing over a device; [0038] handing over device without any other support but by hand(s); [0053] where the device can be unlocked and removed, and then operable in the hand of the user without any other support; to lock a device onto a repository (such as the shopping cart of Cheng, referred to in the rejection), and then in response to a proper release signal, to unlock the device from the repository/shopping cart (see e.g. [0047], “Such a block is a fingerprint reader integrated into the mount or disposed on the shopping cart.  A further option resides in controlling the unlocking function via an app, which is supplied by the trading company for example.  The mount makes it possible to provide such electronic securing and unlocking functions on the shopping cart.  The energy storage device of the mount ensures that the shopping cart and the components thereof are reliably supplied with energy.  In particular, the energy is always supplied when the mount and thus the shopping cart are used by a customer.  Thus, the mount enables a provision of electrical and/or electronic functions on the shopping cart in a simple manner.”), where this is performed in order to secure the devices to the shopping cart against unauthorized removal.  See Sonnendorfer at [0027] and [0046-47].  For the added limitation of, “responsive to an association of the one of the plurality of data capture devices with the at least one of the customer and the customer data associated with the customer, unlock . . .” the examiner refers to [0046-47] where the user’s fingerprint is associated with the user and user’s mobile device, the user’s fingerprint is obtained in order to release the associated mobile device, when the fingerprint matches the stored print of the associated customer data the mobile phone is unlocked.  The examiner notes that this satisfies the claimed limitation of “responsive to an association of the . . . .” (emphasis added).  There is an association between the one device and the customer data, as shown.  
	For the device that is operable to be in the hand of a user without structural support, the examiner refers the Applicant’s originally-filed Fig. 1 (where support is shown for such a device operable in the hand of a user without additional structural support: 

    PNG
    media_image1.png
    330
    259
    media_image1.png
    Greyscale
   and now see Sonnendorfer at Figs. 1-2 
    PNG
    media_image2.png
    705
    496
    media_image2.png
    Greyscale

Applicant’s Fig. 1
The examiner notes that even if Applicant disagrees with the handheld nature of the components of Cheng, Sonnendorfer clearly shows a handheld data capture device that is removable from the shopping cart in the claimed manner.  The mobile phone handheld nature with the touchscreen and associated components in Sonnendorfer would be combined by one of ordinary skill in the data capture art at the time of filing with Cheng’s shopping cart repository off devices so that not only can the smart watch be disconnected from the cart (see Cheng), but the mobile phone would be removable thereby allowing the user to use the phone while shopping, charge their phone while shopping, and see the screen of their screen while shopping.  The figures below illustrate how obvious the combination would be.  
	Therefore, it would have been obvious to one of ordinary skill in the shopping cart art at the time of filing to modify Cheng with the ability to lock a device onto a shopping cart, and then in response to a proper release signal, to unlock the device from the shopping cart, as shown in Sonnendorfer, where this is performed in order to secure the devices to the shopping cart against unauthorized removal.  See Sonnendorfer at [0027] and [0046-47].




    PNG
    media_image3.png
    416
    328
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    692
    462
    media_image4.png
    Greyscale

	With regard to claim 41, Cheng further discloses:  7a network of sensing units disposed throughout the venue, the network of sensing units being communicatively coupled to the server and being configured to track products within the venue, the network of sensing units being further configured to track at least one of the mobile device and the associated data capture device (see e.g. various LED positioning light(s) at [0006], [0033], [0042] “A plurality of positioning devices 12 are arranged at different positions of the cart body.  Each positioning device 12 can be configured at the top of the intelligent terminal device 3 or on the shopping device 6.  The angle of each positioning device 12 is directed toward the roof of the supermarket or the shopping shelf.  The positioning devices 12 are used in combination for receiving the signals sent by the positioning devices arranged in the supermarket from multiple views, and sending the received signals to the intelligent terminal device 3.” (emphasis added to show that there can by a plurality of LED positioning lights located throughout the store)).  However, Cheng is silent regarding where the server is further configured to generate an alert upon a detection of the associated data capture device capturing, at a capture location, product data associated with a scanned product having a predefined stock-keeping location that is different from the capture location.  

	With regard to claim 44, Cheng further discloses: a network of sensing units disposed throughout the venue, the network of sensing units being communicatively coupled to the server and being configured to track the mobile device within the venue, wherein the server is further configured to locate the associated data capture device based on a location of the mobile device (see e.g. various LED positioning light(s) at [0006], [0033], [0042] “A plurality of positioning devices 12 are arranged at different positions of the cart body.  Each positioning device 12 can be configured at the top of the intelligent terminal device 3 or on the shopping device 6.  The angle of each positioning device 12 is directed toward the roof of the supermarket or the shopping shelf.  The positioning devices 12 are used in combination for receiving the signals sent by the positioning devices arranged in the supermarket from multiple views, and sending the received signals to the intelligent terminal device 3.” (emphasis added to show that there can by a plurality of LED positioning lights located throughout the store)).  

	With regard to claim 45, Cheng further discloses:  8a network of sensing units disposed throughout the venue, the network of sensing units being communicatively coupled to the server and being configured to track the associated data capture device within the venue, wherein the server is further configured to locate the mobile device based on a location of the associated data capture device (see e.g. various LED positioning light(s) at [0006], [0033], [0042] “A plurality of positioning devices 12 are arranged at different positions of the cart body.  Each positioning device 12 can be configured at the top of the intelligent terminal device 3 or on the shopping device 6.  The angle of each positioning device 12 is directed toward the roof of the supermarket or the shopping shelf.  The positioning devices 12 are used in combination for receiving the signals sent by the positioning devices arranged in the supermarket from multiple views, and sending the received signals to the intelligent terminal device 3.” (emphasis added to show that there can by a plurality of LED positioning lights located throughout the store)).  


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Sonnendorfer, in view of U.S. Pat. Pub. No. 2013/0151335 to Avadhanam et al. (“Advahanam”).

	With regard to claim 9, Cheng further discloses: a plurality of wireless access points disposed within the venue, each of the plurality of wireless access points being communicatively coupled to the server (see e.g. various LED positioning light(s) at [0006], [0033], [0042] “A plurality of positioning devices 12 are arranged at different positions of the cart body.  Each positioning device 12 can be configured at the top of the intelligent terminal device 3 or on the shopping device 6.  The angle of each positioning device 12 is directed toward the roof of the supermarket or the shopping shelf.  The positioning devices 12 are used in combination for receiving the signals sent by the positioning devices arranged in the supermarket from multiple views, and sending the received signals to the intelligent terminal device 3.” (emphasis added to show that there can by a plurality of LED positioning lights located throughout the store), wherein the mobile device includes a wireless communication module and a mobile application (app) implementing a graphical user interface (GUI), the mobile app configured to execute instructions, via one or more processors of the mobile device ([0032]).  However, Cheng is silent regarding the following: activate the wireless communication module; establish a wireless connection to at least one of the plurality of wireless access points, resulting in a wireless communication link; and establish a connection to the server via the wireless communication link.  
	Advahanan teaches at e.g. [0019-23] that it would have been obvious to one of ordinary skill in the wireless art at the time of filing to modify Cheng’s in store system with the ability to have “WiFi access points”, as claimed, within a store, and to configure a mobile device to be able to communicate over the wireless link to a server, where this is performed in order to allow a mobile device user to communicate to a store server, via the store’s wireless link, so that the user can enhance the shopping experience by providing and receiving more data regarding the shopping.

	With regard to claim 10, Cheng further discloses where the mobile app is configured to automatically execute the instructions upon being launched on the mobile device (see [0019]).  
 	However, Cheng is silent regarding where the application is configured to automatically execute instructions upon the app being launched.  Advahan teaches at e.g. [0020] “And the shopping service 334 may prompt a smart shopping 336 to be automatically (Block 406).  Once the smart shopping 336 is presented to a user, the smart shopping 336 may confirm that the user/shopper wants to a shopping session with the smart shopping component 108 and then prompt the user to enter credentials (e.g., a user name and password), which are encrypted by the encryption component 338 and sent to the shopping service component 334 (Block 408).  The controller 222 receives the encrypted credentials, and the customer communication component 224 decrypts the credentials using an encryption component 225 so the controller 222 may access a user database 228 to confirm the shopper/user is authorized to engage with the smart shopping component 108 (Block 410).  In addition to credentials, the user database 228 may include other information about each of the shoppers including preferred payment sources (e.g., credit, checking, Paypal, etc.).” that it would have been obvious to one of ordinary skill in the wireless art at the time of filing to modify Cheng with the ability to include the triggering of functions when the app is launched, where this is performed in order to acquire needed information in order to proceed with the app that is launched.
  

18.	With regard to claim 11, Cheng further discloses where the mobile app is configured to automatically execute the instructions upon detecting an entry of the customer into the venue ([0028]).  
However, Cheng is silent regarding where the application is configured to automatically execute instructions upon detecting the user.  Advahan teaches at e.g. [0020] that it would have been obvious to one of ordinary skill in the wireless access point art at the time of filing to modify Cheng’s in store system with the ability to, upon detecting the user, automatically execute instructions to launch the application and perform trigger functions, where this is performed in order to automatically open a user’s app when they are detected.  

19.	With regard to claim 12, Cheng further discloses where the mobile app is configured to automatically execute the instructions upon reading an encoded message provided by the venue (see published claim 10, “scanning a scan code by a mobile application through the touchscreen computer on the intelligent shopping cart”).  
However, Cheng is silent regarding where the application is configured to automatically perform functions.  Advahan teaches at e.g. [0020] “And the shopping service 334 may prompt a smart shopping 336 to be automatically (Block 406).  Once the smart shopping 336 is presented to a user, the smart shopping 336 may confirm that the user/shopper wants to a shopping session with the smart shopping component 108 and then prompt the user to enter credentials (e.g., a user name and password), which are encrypted by the encryption component 338 and sent to the shopping service component 334 (Block 408).  The controller 222 receives the encrypted credentials, and the customer communication component 224 decrypts the credentials using an encryption component 225 so the controller 222 may access a user database 228 to confirm the shopper/user is authorized to engage with the smart shopping component 108 (Block 410).  In addition to credentials, the user database 228 may include other information about each of the shoppers including preferred payment sources (e.g., credit, checking, Paypal, etc.).” that it would have been obvious to one of ordinary skill in the wireless art at the time of filing to modify Cheng with the ability to include the triggering of functions when the app is launched, where this is performed in order to acquire needed information in order to proceed with the app that is launched.

	With regard to claim 13, Cheng further discloses where the encoded message is provided in a form of a barcode (see published claim 10, QR code).  

With regard to claim 14, Cheng further discloses where the encoded message is provided in a form of a radio signal ([0006].  

With regard to claim 15,  Cheng further discloses the mobile app is configured to automatically execute the instructions upon reading an encoded message provided by the venue (see published claim 10).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Sonnendorfer, in view of Advahanam in further view of U.S. Pat. Pub. No. 2014/0162600 to Chang et al. (“Chang”).

With regard to claim 16, Cheng further discloses where the first data capture module is configured to capture customer data associated with the customer by reading a barcode presented on GUI [0228].  
 	However, Cheng does not disclose the following: the barcode including credentials of the mobile device, and wherein the server is further configured to establish the wireless communication link at least in part based on the credentials of the mobile device.  
	Chang teaches at e.g. Fig. 2B and [0051-52] that it would have been obvious to one of ordinary skill in the wireless art at the time of filing to modify Cheng’s system with the ability to include barcode that includes identifier(s) of mobile device, where this is used in creating connection link, in order to determine an identifier for the mobile device so that wireless connection can occur.  

Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive.  
Applicant argues that the amended limitations are not taught by the cited references.  The examiner respectfully disagrees.  The examiner refers to the rejection above, which clearly addresses each of the arguments and amendments made by Applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For an understanding of what is meant by “handheld” the examiner refers Applicant to their own Specification at [0033].  Here, Applicant discloses “For instance, scanner 112 is configured to be a handheld scanner, operable in the hand of a user.” (emphasis added).  The examiner notes that Applicant’s exemplary definition does not preclude the scanner from being attached to something else than the user’s hand, as long as the scanner is “operable in the hand of a user.”   The examiner notes that claim 1 recites where each “data capture device[] [has] a respective housing configured to be handled by an operator as a handheld device.”  As found above, the examiner has found each shopping cart to include many data capture devices such as at least 1) where the code scanning device can be a “smart bracelet” which is clearly a “handheld device” and where this handheld device scans the codes as an imaging component of the system ([0019]), and 2) the monitoring device is configured to read barcode information of the commodity and/or record image information of the commodity, and send the information to the touchscreen computer” ([0006]), where the monitoring device/touchscreen computer are “handheld” in the sense “operable in the hand of a user.”  In other words, both of these devices can be used with hands.